


AMENDMENT NUMBER SEVEN TO CREDIT AGREEMENT

This Amendment Number Seven to Credit Agreement (“Agreement”) is entered into as
of April 30, 2015, by and among WELLS FARGO CAPITAL FINANCE, LLC., a Delaware
limited liability company as agent for the Lenders set forth in the signature
pages of this Agreement and the Lenders (in such capacity, “Agent”) on the one
hand, and DAEGIS INC., a Delaware corporation (“Borrower”), on the other hand,
in light of the following:

A. Borrower, Agent and the financial institutions party thereto (the “Lenders”)
have previously entered into that certain Credit Agreement, dated as of June 30,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), pursuant to which the Lenders have made certain
loans and financial accommodations available to Borrower. Capitalized terms used
herein without definition shall have the meanings ascribed thereto in the Credit
Agreement.

B. Borrower, Agent and Lenders desire to amend the Credit Agreement as provided
for and on the conditions herein.

NOW, THEREFORE, the parties hereby amend and supplement the Credit Agreement as
follows:

1. DEFINITIONS. All initially capitalized terms used in this Amendment shall
have the meanings given to them in the Credit Agreement unless specifically
defined herein.

2. AMENDMENTS.

2.1 Section 2.1(a)(ii)(B) of the Credit Agreement is hereby amended by deleting
such section in its entirety and replacing it with the following:

(B) [Reserved].

2.2 Section 2.1(c) of the Credit Agreement is hereby amended by deleting such
section in its entirety and replacing it with the following:

(c) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation) to establish reserves from time to time
against the Maximum Revolver Amount in an amount equal to the Bank Product
Reserve Amount.

2.3 Section 2.4(e)(i) of the Credit Agreement is hereby amended by deleting such
section in its entirety and replacing it with the following:

(i) [Reserved].

2.4 Section 2.4(f)(i) of the Credit Agreement is hereby amended by deleting such
section in its entirety and replacing it with the following:

(i) [Reserved].

1

--------------------------------------------------------------------------------




2.5 Section 2.11(a) of the Credit Agreement is hereby amended by deleting clause
(i) immediately after the “:” at the end of the first paragraph in its entirety
and replacing such clause with the following:

(i) [Reserved].

2.6 Section 14.1(a)(xii) of the Credit Agreement is hereby amended by deleting
such section in its entirety and replacing it with the following:

(xii) amend, modify, or eliminate the definitions of Maximum Revolver Amount or
Term Loan A Amount or Term Loan B Amount, or change Section 2.1(c).

2.7 Section 7(a) of the Credit Agreement is hereby amended by deleting such
clause in its entirety and replacing it with the following:

(a) Minimum TTM EBITDA. Achieve TTM EBITDA, measured on a quarter-end basis (on
a monthly basis with respect to the periods ending May 31, 2015 and June 30,
2015), of at least the required amount set forth in the following table for the
applicable period set forth opposite thereto:

           Applicable Amount Applicable Period            $2,000,000 For the 12
month period
ending April 30, 2015 $1,600,000 For the 12 month period
ending May 31, 2015   $1,350,000 For the 12 month period
ending June 30, 2015 $5,500,000 For the 12 month period
ending July 31, 2015 and
on the last day of each
fiscal quarter thereafter


2.8 Section 7(b) of the Credit Agreement is hereby amended by deleting such
clause in its entirety and replacing it with the following:

(b) Minimum Qualified Cash. Maintain Qualified Cash at all times, measured on a
weekly basis (on the Monday of each week for the immediately preceding week), of
at least $2,500,000.

2.9 Section 7(c) of the Credit Agreement is hereby amended by deleting such
clause in its entirety and replacing it with the following:

(c) Minimum Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage Ratio,
measured on a fiscal quarter-end basis, of at least 1.1:1.0 for each of the
fiscal quarters ended on or after July 31, 2015.

2

--------------------------------------------------------------------------------




2.10 Section 7(d) of the Credit Agreement is hereby amended by deleting such
clause in its entirety and replacing it with the following:

(d) Minimum Recurring Revenues. Fail to maintain Recurring Revenues, measured on
a month-end basis, of at least the required amount set forth in the following
table for the applicable period set forth opposite thereto:

           Applicable Amount Applicable Period            $13,600,000 For the 12
month period
ending April 30, 2015 $13,250.000 For the 12 month period
ending May 31, 2015 $13,200,000 For the 12 month period
ending June 30, 2015 $13,100,000 For the 12 month period
ending July 31, 2015 and for
each 12 month period ending
as of the end of each month
thereafter


2.11 Section 12 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER
AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).

3

--------------------------------------------------------------------------------




(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH MEMBER
OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY
TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
"CLAIM"). BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

(d) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES AND THE STATE OF CALIFORNIA, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(e) NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE SWING LENDER,
ANY OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE,
COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.

4

--------------------------------------------------------------------------------




(f) IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE "COURT") BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

(i) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

(ii) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

(iii) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.

5

--------------------------------------------------------------------------------




(iv) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE'S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

(v) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.

(vi) THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE'S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

6

--------------------------------------------------------------------------------




(vii) THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

2.12 The definition of “Base Rate Margin” in Schedule 1.1 of the Credit
Agreement is hereby amended by deleting the same in its entirety and replacing
such definition with the following:

“Base Rate Margin” means 5 percentage points (5.00%).

2.13 The definition of “LIBOR Rate Margin” in Schedule 1.1 of the Credit
Agreement is hereby amended by deleting the same in its entirety and replacing
such definition with the following:

“LIBOR Rate Margin” means 6 percentage points (6.00%).

2.14 Schedule 1.1 to the Credit Agreement is hereby amended by deleting the
following definitions therein: “Credit Amount”, “Credit Amount Certificate”,
“Credit Amount Excess”, and “Credit Amount Multiplier”.

2.15 Schedule 1.1 to the Credit Agreement is hereby amended by adding the
following definition to the same in the appropriate alphabetical order:

“Seventh Amendment Effective Date” means April 30, 2015.

2.16 Exhibit C-1 to the Credit Agreement is hereby deleted and replaced with the
Exhibit C-1 attached to this Amendment.

2.17 Exhibit C-2 and all references to the same in the Credit Agreement are
hereby deleted.

3. REVOLVER BLOCK. The Borrower, each Lender and the Agent each hereby
acknowledge that, as of the date hereof, the outstanding amount of Advances is
$2,527,807.82. No new Advances shall be made after the Seventh Amendment
Effective Date unless such Advance is made at Agent’s sole and absolute
discretion. Any amounts charged to the Loan Account pursuant to Section 2.6 of
the Credit Agreement from and after the Seventh Amendment Effective Date shall
be immediately due and payable. It also is understood and agreed that from and
after the Seventh Amendment Effective Date, “Availability” shall be deemed to be
zero for purposes of any definition, test or condition precedent in the Loan
Documents.

4. REPORTING COVENANTS. In addition to any reporting requirements in Schedule
5.1 or in any other section in or schedule to the Loan Documents, Borrower shall
deliver to Agent each of the financial statements, reports, or other items set
forth below at the following times in form satisfactory to Agent (failure by
Borrower to deliver any of the following shall constitute an Event of Default):

7

--------------------------------------------------------------------------------




4.1 13 Week Cash Flow Projections. Borrower shall deliver to Agent on the first
Business Day of each month, Borrower’s updated cash flow projections for the 13
week period commencing with the week on which such projections were due to be
delivered, in form and substance satisfactory to Agent in its discretion and
certified by Borrower’s Chief Financial Officer, which cash flow projections
will be based upon assumptions believed by Borrower to be reasonable at the time
of the delivery thereof to Agent (it being understood that although reflecting
Borrower’s good faith estimate, projections based on methods and assumptions
which Borrower believed to be reasonable at the time such projections were
prepared, actual results during the period covered by such projections may
differ from projected results).

4.2 Monthly Profit and Loss Statement. Monthly, as soon as available but in any
event no later than the date that is 10 Business Days after the end of the
applicable month (or, with respect to each April no later than the date that is
15 Business Days after the end of each April), Borrower shall deliver to Agent,
the Borrower’s consolidated profit and loss statement for the immediately
preceding month on a trailing 12 month basis, which shall include reasonable
estimates of the revenues, operating expenses, and EBITDA for each of Archive,
DDP, and eDiscovery business divisions, such profit and loss statement in form
and substance satisfactory to Agent in its Permitted Discretion.

4.3 Cash Report. On Monday of each week, a report detailing the Borrower’s cash
position and where such cash balances is maintained (i.e., deposit accounts,
investment accounts, etc.) which report shall be in form and substance
satisfactory to Agent.

5. REPRESENTATIONS AND WARRANTIES. Borrower hereby affirms to Agent, for the
benefit of the Lender Group, that, giving effect to this Amendment, all of its
representations and warranties set forth in the Agreement are true, complete and
accurate in all material respects as of the date hereof (except those which
specifically relate to an earlier date).

6. NO DEFAULTS. Borrower hereby affirms to the Lender Group that, giving effect
to this Amendment, no Event of Default has occurred and is continuing as of the
date hereof.

7. CONDITIONS PRECEDENT. The effectiveness of this Amendment is expressly
conditioned on receipt by Agent of: (i) an amendment fee in the amount of
$103,456 (the “Amendment Fee”), (ii) a repayment in immediately available funds
of at least $1,500,000 of the outstanding principal balance under the Term Loan
A, and (iii) a copy of this Amendment duly executed by Borrower, Guarantors,
Lenders and Agent.

8. COSTS AND EXPENSES. Borrower shall pay to Agent all of Agent’s documented
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees and expenses of their counsel, which counsel may include any local counsel
deemed necessary, search fees, filing and recording fees, documentation fees,
appraisal fees, travel expenses, and other reasonable fees) arising in
connection with the preparation, execution, and delivery of this Amendment and
all related documents.

9. COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Amendment.
Upon the execution of a counterpart of this Amendment by each of the parties
hereto and satisfaction of the conditions set forth in Section 7 hereof and upon
the fulfillment of such conditions set forth in Section 7, it shall be deemed to
be effective as of the Seventh Amendment Effective Date. Delivery of an executed
counterpart of this Amendment by telefacsimile or electronic mail shall be
equally as effective as delivery of an original executed counterpart of this
Amendment. Any party delivering an executed counterpart of this Amendment by
telefacsimile or electronic mail also shall deliver an original executed
counterpart of this Amendment, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

8

--------------------------------------------------------------------------------




10. FURTHER ASSURANCES. Borrower shall execute and deliver all agreements,
documents and instruments, in form and substance reasonably satisfactory to
Agent, and take all actions as Agent may reasonably request from time to time to
perfect and maintain the perfection and priority of the security interests of
Agent in the Collateral and to consummate fully the transactions contemplated
under this Amendment and the other Loan Documents.

11. EFFECT ON LOAN DOCUMENTS.

11.1 The Credit Agreement, as amended hereby, and each of the other Loan
Documents, as amended as of the date hereof, shall be and remain in full force
and effect in accordance with their respective terms and hereby are ratified and
confirmed in all respects. The execution, delivery, and performance of this
Amendment shall not operate, except as expressly set forth herein, as a waiver
of, consent to, or a modification or amendment of, any right, power, or remedy
of Agent or any Lender under the Credit Agreement or any other Loan Document.
Except for the amendments to the Credit Agreement expressly set forth herein,
the Credit Agreement and the other Loan Documents shall remain unchanged and in
full force and effect. The consents, waivers and modifications set forth herein
are limited to the specifics hereof, shall not apply with respect to any facts
or occurrences other than those on which the same are based, shall neither
excuse future non-compliance with the Loan Documents nor operate as a waiver of
any Default or Event of Default, shall not operate as a consent to any further
or other matter under the Loan Documents and shall not be construed as an
indication that any future waiver of covenants or any other provision of the
Credit Agreement will be agreed to, it being understood that the granting or
denying of any waiver which may hereafter be requested by any Loan Party remains
in the sole and absolute discretion of the Agent and the Lenders.

11.2 Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

11.3 To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.

11.4 This Amendment is a Loan Document.

11.5 Headings and numbers have been set forth herein for convenience only.
Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this entire Amendment.

11.6 Neither this Amendment nor any uncertainty or ambiguity herein shall be
construed against Agent, any member of the Lender Group, the Bank Product
Providers or any Loan Party, whether under any rule of construction or
otherwise. This Amendment has been reviewed by all parties and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to accomplish fairly the purposes and intentions of all parties hereto.

9

--------------------------------------------------------------------------------




11.7 The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.

11.8 Unless the context of this Amendment clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”. The words “hereof”, “herein”, “hereby”, “hereunder”, and
similar terms in this Amendment refer to this Amendment as a whole and not to
any particular provision of this Amendment. Section, subsection, clause,
schedule, and exhibit references herein are to this Amendment unless otherwise
specified. Any reference in this Amendment to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein or in any other Loan Document to the satisfaction or repayment
in full of the Obligations shall mean the repayment in full in cash or
immediately available funds (or, in the case of Letters of Credit or Bank
Products, providing Letter of Credit Collateralization or Bank Product
Collateralization, as applicable) of all Obligations other than unasserted
contingent indemnification Obligations and other than any Bank Product
Obligations that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding and that are not required by the provisions of
the Credit Agreement to be repaid or cash collateralized. Any reference herein
to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein shall be satisfied by the
transmission of a Record.

12. ENTIRE AGREEMENT. This Amendment, and the terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

13. REAFFIRMATION OF OBLIGATIONS. Borrower hereby (a) acknowledges and reaffirms
its obligations owing to Agent, the Bank Product Providers, and each other
member of the Lender Group under each Loan Document to which it is a party, and
(b) agrees that each of the Loan Documents to which it is a party is and shall
remain in full force and effect. Borrower hereby (i) further ratifies and
reaffirms the validity and enforceability of all of the Liens and security
interests heretofore granted, pursuant to and in connection with the Guaranty
and Security Agreement or any other Loan Document, to Agent, on behalf and for
the benefit of the Lender Group and the Bank Product Providers, as collateral
security for the obligations under the Loan Documents in accordance with their
respective terms, and (ii) acknowledges that all of such Liens and security
interests, and all Collateral heretofore pledged as security for such
obligations, continue to be and remain collateral for such obligations from and
after the date hereof (including, without limitation, from after giving effect
to this Amendment).

14. RATIFICATION. Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the date hereof and as amended hereby. All Obligations
owing by Borrower are unconditionally owing by Borrower to Agent and the
Lenders, without offset, defense, withholding, counterclaim or deduction of any
kind, nature or description whatsoever.

10

--------------------------------------------------------------------------------




15. RELEASE.

15.1 In consideration of the agreements of Agent and each Lender contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrower and each Guarantor, on
behalf of itself and its successors, assigns and other legal representatives
(Borrower and each Guarantor and all such other persons being hereinafter
referred to collectively as “Releasors” and individually as a “Releasor”),
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent and each Lender and all such other persons being
hereinafter referred to collectively as “Releasees” and individually as a
“Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
Releasors may now or hereafter own, hold, have or claim to have against
Releasees or any of them for, upon, or by reason of any circumstance, action,
cause or thing whatsoever which arises at any time on or prior to the day and
date of this Amendment, for or on account of, or in relation to, or in any way
in connection with any of the Credit Agreement or any of the other Loan
Documents or transactions thereunder or related thereto.

15.2 It is the intention of Borrower and each Guarantor that this Amendment and
the release set forth above shall constitute a full and final accord and
satisfaction of all claims that may have or hereafter be deemed to have against
Releasees as set forth herein. In furtherance of this intention, Borrower and
each Guarantor, on behalf of itself and each other Releasor, expressly waives
any statutory or common law provision that would otherwise prevent the release
set forth above from extending to claims that are not currently known or
suspected to exist in any Releasor’s favor at the time of executing this
Amendment and which, if known by Releasors, might have materially affected the
agreement as provided for hereunder. Each of Borrower, and each Guarantor, on
behalf of itself and each other Releasor, acknowledges that it is familiar with
Section 1542 of California Civil Code:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Borrower and each Guarantor, on behalf of itself and each other Releasor, waives
and releases any rights or benefits that it may have under Section 1542 to the
full extent that it may lawfully waive such rights and benefits, and each of
Borrower and each Guarantor, on behalf of itself and each other Releasor,
acknowledges that it understands the significance and consequences of the waiver
of the provisions of Section 1542 and that it has been advised by its attorney
as to the significance and consequences of this waiver.

15.3 Borrower and each Guarantor, understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

15.4 Borrower and each Guarantor, agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the release set forth above.

11

--------------------------------------------------------------------------------




16. COVENANT NOT TO SUE. Borrower and each Guarantor, on behalf of itself, each
Releasor and its successors, assigns and other legal representatives, hereby
absolutely, unconditionally and irrevocably, covenants and agrees with and in
favor of each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by Borrower or any Guarantor, pursuant to
Section 15.1 above. If Borrower or any Guarantor, or any of their successors,
assigns or other legal representations violates the foregoing covenant, Borrower
and each Guarantor, for itself and each other Releasor, agrees to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys’ fees and costs incurred by any Releasee as a result of
such violation.

17. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE. THIS
AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE,
JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 12 OF THE CREDIT
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.

18. SEVERABILITY. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

19. ESTOPPEL. To induce Agent to enter into this Amendment and to continue to
make advances to Borrower under the Credit Agreement, Borrower hereby
acknowledges and agrees that, immediately before and after giving effect to this
Amendment, as of the date hereof, there exists no Default or Event of Default
and no right of offset, defense, counterclaim or objection in favor of Borrower
or any Guarantor as against Agent or any Lender with respect to the Obligations.

20. REAFFIRMATION OF GUARANTY. The undersigned Guarantors hereby reaffirm and
agree that: (a) the Guaranty and the Loan Documents to which they are a party
shall remain in full force and effect (including, without limitation, any
security interests granted therein) after this Amendment is consummated as if
consummated contemporaneously therewith; (b) nothing in the Loan Documents to
which it is a party obligates Agent or the Lenders to notify the undersigned of
any changes in the financial accommodations made available to the Loan Parties
or to seek reaffirmations of the Loan Documents; and (c) no requirement to so
notify either the undersigned or to seek the undersigned’s reaffirmations in the
future shall be implied by this Section 20.

[The remainder of this page left blank intentionally, signatures to follow]

12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

BORROWER:     DAEGIS INC., a Delaware corporation     By: /s/ Susan K. Conner
Name:   Susan K. Conner Title: Chief Financial Officer     GUARANTORS:   UNIFY
INTERNATIONAL (US) CORPORATION, a Delaware corporation     By: /s/ Susan K.
Conner Name: Susan K. Conner Title: Chief Financial Officer     AXS-ONE INC., a
Delaware corporation     By: /s/ Susan K. Conner Name: Susan K. Conner Title:
Secretary and Treasurer


13

--------------------------------------------------------------------------------




WELLS FARGO CAPITAL FINANCE, LLC,   a Delaware limited liability company, as
Agent and sole Lender     By: /s/ Chris Parker Name:   Chris Parker Title:
Director


14

--------------------------------------------------------------------------------




EXHIBIT C-1

FORM OF COMPLIANCE CERTIFICATE

[on Borrower’s letterhead]

To:         Wells Fargo Capital Finance, LLC 2450 Colorado Avenue, Suite 3000
West Santa Monica, CA 90404 Attn: Technology Finance Division Manager


Re:       Compliance Certificate dated _________________

Ladies and Gentlemen:

Reference is made to that certain CREDIT AGREEMENT (as amended or otherwise
modified from time to time, the “Credit Agreement”) dated as of June 30, 2011,
by and among the lenders identified on the signature pages thereof (such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as the arranger and administrative agent for the Lenders (“Agent”), and
DAEGIS INC., a Delaware corporation (the “Borrower”). Capitalized terms used in
this Compliance Certificate have the meanings set forth in the Credit Agreement
unless specifically defined herein.

Pursuant to Schedule 5.1 of the Credit Agreement and Section 4 of Amendment
Number Seven to Credit Agreement, dated as of April 30, 2015 (“the Seventh
Amendment”), the undersigned officer of Borrower hereby certifies that:

1. The financial information of Borrower and its Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except
for year-end adjustments and the lack of footnotes), and fairly presents in all
material respects the financial condition of Borrower and its Subsidiaries.

2. Such officer has reviewed the terms of the Credit Agreement and the Seventh
Amendment and has made, or caused to be made under his/her supervision, a review
in reasonable detail of the transactions and condition of Borrower and its
Subsidiaries during the accounting period covered by the financial statements
delivered pursuant to Schedule 5.1 of the Credit Agreement and Section 4 of the
Seventh Amendment.

3. Such review has not disclosed the existence on and as of the date hereof, and
the undersigned does not have knowledge of the existence as of the date hereof,
of any event or condition that constitutes a Default or Event of Default, except
for such conditions or events listed on Schedule 2 attached hereto, specifying
the nature and period of existence thereof and what action Borrower and its
Subsidiaries have taken, are taking, or propose to take with respect thereto.

4. The representations and warranties of Borrower and its Subsidiaries set forth
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof (except to the extent they relate
to a specified date), except as set forth on Schedule 3 attached hereto.

5. Borrower and its Subsidiaries are in compliance with the applicable covenants
contained in Section 7 of the Credit Agreement as demonstrated on Schedule 4
hereof

Exhibit C-1
1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this ______ day of _______________, ________.

DAEGIS INC.,
a Delaware corporation

    By:         

Name:

 

Title:      


Exhibit C-1
2

--------------------------------------------------------------------------------




SCHEDULE 1

Financial Information











Exhibit C-1
3

--------------------------------------------------------------------------------




SCHEDULE2

Default or Event of Default











Exhibit C-1
4

--------------------------------------------------------------------------------




SCHEDULE3

Representations and Warranties











Exhibit C-1
5

--------------------------------------------------------------------------------




SCHEDULE 4

Financial Covenants

1. Minimum TTM EBITDA.

Borrower’s and its Subsidiaries’ TTM EBITDA, measured on a quarter-end basis (on
a monthly basis with respect to the periods ending May 31, 2015 and June 30,
2015), for the quarter (or month in respect of May 2015 and June 2015) period
ending __________, __________ is $_____________ , which amount [is/is not]
greater than or equal to the amount set forth in Section 7(a) of the Credit
Agreement for the corresponding period.

2. Mininum Qualified Cash.

Borrower’s and its Subsidiaries’ Qualified Cash, at all times, measured on a
weekly basis, for the week ending __________, 2015 is $__________ , which amount
[is/is not] greater than or equal to the amount set forth in Section 7(b) of the
Credit Agreement.

3. Mininum Fixed Charge Coverage Ratio.

Borrower’s and its Subsidiaries’ Fixed Charge Coverage Ratio, measured on a
fiscal quarter-end basis, for the quarter period ending __________, 2015 is
_____:_____ , which ratio [is/is not] greater than or equal to the ratio set
forth in Section 7(c) of the Credit Agreement.

4. Mininum Recurring Revenue.

Borrower’s and its Subsidiaries’ Recurring Revenue, measured on a monthly basis,
for the month ending __________, 2015 is $__________ , which amount [is/is not]
greater than or equal to the amount set forth in Section 7(d) of the Credit
Agreement for the corresponding period.

Exhibit C-1
6

--------------------------------------------------------------------------------